


Exhibit 10.2




PROMISSORY NOTE




1.   For value received, the undersigned ("Borrower") promises to pay to
Greenleaf Capital, Inc. ("Lender"), 3505 Greenleaf Blvd., Kalamazoo, Michigan,
the principal amount of up to Eleven Million Dollars ($11,000,000) and interest
computed on the basis of a 360-day year for the actual number of days elapsed on
the unpaid principal balance at a rate per annum of 11.3% until maturity and
11.3% after maturity. From time to time such interest rate shall be reviewed by
Greenleaf and the Company and adjusted if appropriate through mutual agreement.




2.   INSTALLMENT PAYMENT. The principal of and interest on this note shall be
paid in installments beginning August 12, 1999 and on the 12th day of each
succeeding month until June 12, 2004, at which time the remaining balance of
principal and interest shall be paid in full. Each installment shall be in an
amount equal to a sum that allows for the principal to be repaid over a 15 year
amortization period plus interest accrued at the above rate on the average
outstanding principal outstanding for the previous 30 day period.




3.   EXPENSES. Borrower shall reimburse Lender for all out-of-pocket expenses
that Lender incurs in connection with making the loan evidenced by this note and
any renewals, extensions, or modifications and with taking and security for it,
including without limitation filing and recording fees, attorney fees, and
expenses, and costs of credit reports, surveys, appraisals, title work, and
mortgagee's title insurance.




4.   LINE OF CREDIT. The principal of this note may be borrowed, repaid, and
reborrowed by Borrower from time to time, provided that Lender enters into a
written agreement with Borrower providing for such action. Lender's records
shall be prima facie evidence of all loans and repayments and of the
indebtedness outstanding under this note at any time. Unless Lender has
otherwise agreed in writing, Lender is not obligated to extend any further loan
to Borrower under this note, and any loan extension shall be made in Lender's
sole discretion.




5.   PREPAYMENTS. Borrower may prepay all or part of the principal of this note
at any time. Any partial prepayment will be applied to the installment or
installments last falling due under this note, and a partial prepayment shall
not affect the amount or time of payment of succeeding required installments.




6.   SECURITY. This note and all obligations of Borrower under it are secured by
a certain Security Agreement of loan date herewith given by Borrower to Lender
and all security agreements, guaranties, mortgages, pledge agreements,
assignments, and all other agreements and instruments that have been or in the
future are given by any Borrower or any third party to Lender ("security
document(s)") including, but not limited to, security documents given in
connection with or referred to in any prior promissory notes given to Lender by
any Borrower and security documents that secure any present or future guaranty
of all or part of the indebtedness evidenced by this note. Lender shall have all
of the rights and powers set forth in the security document(s) and in any other
written agreements that have been or in the future are given to Lender by
Borrower, as though they were fully set forth in this note. As additional
security for the payment of Borrower's obligations under this note, Borrower
grants to Lender a security interest in all tangible and intangible property of
Borrower now or in the future in the possession of Lender.




7.   DEFAULT AND ACCELERATION. Each of the following shall be an event of
default under this note:




  a.   a default in the payment of any installment of principal or interest
under this note or of any late charge or out-of-pocket expense that Borrower at
any time owes to the holder of this note or in the payment of any other
indebtedness or obligation that Borrower now or in the future owes to the
holder, as and when it shall be or become due and payable;




  b.   a default in the performance of any other obligation to Lender under this
note, or any security document, or any other agreement that has been or in the
future is entered into between Borrower and Lender;





--------------------------------------------------------------------------------

  c.   any warranty or representation made to Lender by Borrower or by any
Guarantor of all or part of the indebtedness evidenced by this
note("Guarantor"), in any security document or in any financial statement or
other document given to Lender, was false in any material respect;




  d.   Borrower or any Guarantor or any of Borrower's or Guarantor's partners
(if any Borrower or Guarantor is a partnership), dies, dissolves, becomes
insolvent, or makes an assignment for the benefit of lenders; On the occurrence
of any event of default, all or any part of the indebtedness and all or any part
of all other indebtedness evidenced bythis note and obligation then owing by
Borrower to the holder shall, at the option of the holder, become immediately
due and payable without notice or demand. If a voluntary or involuntary case in
bankruptcy, receivership, or insolvency is at any time be begun by or against
Borrower, or if any levy, writ of attachment, garnishment, execution, or similar
process is issued against or placed upon any property of Borrower, then all such
indebtedness shall automatically become immediately due and payable. All or any
part of the indebtedness evidenced by this note also may become, or may be
declared to be, immediately due and payable under the terms and conditions
contained in any security document or other agreement that has been or in the
future is entered into between Borrower and the holder of this note.




8.   PLACE AND APPLICATION OF PAYMENTS. Each payment on this note shall be made
Lender's address set forth above or any other place that the holder in writing.
Any payment on this note shall be applied in the following order: first to any
expenses (including expenses of collection) then due and payable to Lender under
this note, second to any unpaid late, third to any applicable prepayment
premium, fourth to any accrued and unpaid interest, and fifth to the unpaid
principal balance. If Borrower any time owes the holder of this note any
indebtedness or obligation in addition to the indebtedness evidenced by this
note, and if any owed by Borrower to the holder is then in default, then
Borrower shall have no right to direct or designate the particular indebtedness
or obligation on which any payment made by or collected from Borrower or other
security shall be applied. Borrower waives any such right and agrees that the
manner of application of any such payment, as between or among such indebtedness
and obligations, shall be determined solely by the holder.




9.   SETOFF. The holder of this note shall have the right at any time to set off
any indebtedness that Lender then owes to Borrower against any indebtedness
evidenced by this note that is then due and payable.




10.  REMEDIES. The holder of this note shall have all rights and remedies
provided by law and by agreement of any Borrower. Any requirement of reasonable
notice with respect to any sale or other disposition of collateral shall be met
if the holder sends the notice at least ten days before the date of sale or
other disposition. Borrower shall reimburse the holder for all expenses,
including reasonable attorney fees and legal expenses,that the holder pays or
incurs in protecting and enforcing the rights of and obligations to the holder
under any provision of this note or any security document.




11.  WAIVERS. No delay by the holder of this note shall be a waiver of the
exercise of any right or remedy. No single or partial exercise by the holder of
any right or remedy shall preclude any other or future exercise of that or any
other right or remedy. No waiver by the holder of any default or of any
provision of this note shall be effective unless it is in writing and signed by
the holder. No waiver of any right or remedy on one occasion shall be a waiver
of that right or remedy on any future occasion.




Borrower waives demand for payment, presentment, notice of dishonor, and protest
of this note, waives all defenses based on suretyship or impairment of
collateral, and consents to any extension or postponement of time of its
payment, to any substitution, exchange, or release of all or any part of any
security given to secure this note, to the addition of any party, and to the
release, discharge, waiver, modification, or suspension of any rights and
remedies against any person who may be liable for the indebtedness evidenced by
this note.




12.  GENERAL. Each of the persons signing below as Borrower is primarily liable
on this note and (a) receipt of value by any one of them constitutes receipt of
value by both or all of them; (b) their liability on this note is joint and
several; and (c) the term Borrower means each of them and all of them. In this
note, MATURITY means the time when the entire remaining unpaid principal balance
shall be or shall become due and payable for any reason, including acceleration
as provided in paragraph 7.





2




--------------------------------------------------------------------------------

13.  APPLICABLE LAW AND JURISDICTION. This note shall be governed by and
interpreted according to the laws of the state of Michigan without giving effect
to conflict-of-laws principles. Borrower irrevocably agrees and consents that
any action against Borrower to collect or enforce this note may be brought in
any state or federal court that has subject matter jurisdiction and is located
in, or whose district includes Kalamazoo County, Michigan, and that any such
court shall have personal jurisdiction over Borrower for purposes of such
action.




LENDER AND BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVE ITS RIGHT TO A TRIAL
BY JURY IN ANY ACTION, INCLUDING ANY CLAIM, COUNTERCLAIM, CROSS-CLAIM OR
THIRD-PARTY CLAIM ("CLAIM") THAT IS BASED UPON, ARISES OUT OF, OR RELATES TO
THIS NOTE OR THE INDEBTEDNESS EVIDENCED BY IT, INCLUDING, WITHOUT LIMITATION,
ANY CLAIM BASED UPON, ARISING OUT OF, OR RELATING TO ANY ACTION OR INACTION OF
LENDER IN CONNECTION WITH ANY ACCELERATION, ENFORCEMENT, OR COLLECTION OF THIS
NOTE OR SUCH INDEBTEDNESS.













BORROWER

 

LENDER

SOFTECH, INC.

 

GREENLEAF CAPITAL, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Joseph P. Mullaney

 

By:

/s/ William Johnston

 

Joseph P. Mullaney

 

 

William Johnston

 

 

 

 

 

Its:

President

 

Its:

President

 

 

 

 

 

Date:

 

 

Date:

 








3


